Title: To Alexander Hamilton from Masahod de La Mar, 1 July 1793
From: De la Mar, Masahod
To: Hamilton, Alexander


Amsterdam, July 1, 1793. States that he had been “appointed by his Imperial Majesty, Muley Isham, Emperor of Morocco, Envoy Extraordinary to their High Mightinesses of ye United Netherlands” and transmits the Emperor’s request that Congress appoint William Sharpe “(an American of Wilmington, Delaware State) to act as their Consul for the American Nation, and fully Empower Said Gentleman by Letters or otherwise as their representative on the Coast of Barbary.”
